Title: From George Washington to Robert Morris, 3 October 1783
From: Washington, George
To: Morris, Robert


                        
                            Dear Sir
                            Rocky hill 3 October 1783
                        
                        When the Men inlisted for the War were sent home on furlough, not being able to do without a small detachment
                            of Horse, a Serjeant, Corporal and Eight of Van Heers Dragoons were prevailed on to remain a Month or two
                            longer. They have been extremely faithfull and serviceable—but their detention being much longer than
                            was expected and not receiving any immediate recompense for their voluntary service they begin to be uneasy and without
                            something is done for them will certainly quit me—as I cannot possibly do without them whilst I remain here—I could wish
                            some little pay might be advanced them, say a couple of Months—the sum would be trifling—and would induce them to stay as
                            long as they shall be wanted. What gives them an additional claim to this is that they laid out the greatest part of their
                            three Months pay in Cloathing which they are now expending in public Service.

                    